Citation Nr: 0602171	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-27 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic systemic 
osteopenia to include osteopenia with multiple joints 
symptoms.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from June 1982 to August 2002.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which, in pertinent 
part, established service connection for hemorrhoids, genital 
condyloma, erectile dysfunction, and osteopenia with 
associated spinal pain; assigned noncompensable evaluations 
for those disabilities; and denied service connection for 
osteopenia with associated femur and multiple joint symptoms.  
In August 2003, the RO recharacterized the veteran's 
service-connected osteopenia with associated spine pain as 
dorsolumbar strain and assigned a 10 percent evaluation for 
that disability.  In June 2004, the RO granted service 
connection for osteopenia of the left femur and assigned a 
noncompensable evaluation for that disability.  In March 
2005, the Board denied initial compensable evaluations for 
the veteran's hemorrhoids, genital condyloma, and erectile 
dysfunction and remanded the issue of service connection for 
chronic systemic osteopenia to include osteopenia with 
multiple joint symptoms to the RO for additional action.  

For the reasons and bases addressed below, service connection 
for chronic systemic osteopenia is GRANTED.  

In November 2005, the veteran submitted a claim of 
entitlement to an increased evaluation for his dorsolumbar 
strain.  It appears that the RO has not had an opportunity to 
act upon the claim.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Therefore, the issue is referred to the RO for action as may 
be appropriate.  Black v. Brown, 10 Vet. App. 279 (1997).  If 
the veteran wishes to appeal from the decision, he has an 
obligation to file a timely notice of disagreement and a 
timely substantive appeal following the issuance of the 
statement of the case.  38 C.F.R. § 20.200 (2005).  


FINDING OF FACT

Chronic systemic osteopenia was manifested during active 
service and at the most recent VA examination for 
compensation purposes of record.  




CONCLUSION OF LAW

Chronic systemic osteopenia was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim, the Board observes that the RO issued VCAA 
notices to the veteran in April 2002, December 2003, and 
April 2005 which informed him of the evidence needed to 
support his claim; what actions he needed to undertake; and 
how the VA would assist him in developing his claim.  The 
April 2002 VCAA notice was issued to the veteran prior to the 
October 2002 rating decision from which the instant appeal 
arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran has been 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  There remains no 
issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2005).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Given the favorable resolution below, the Board 
finds that appellate review of the veteran's claim would not 
constitute prejudicial error.  


II.  Service connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

At his February 2002 physical examination for service 
retirement, the veteran was diagnosed with osteopenia.  At a 
May 2002 VA examination for compensation purposes conducted 
prior to service separation, the veteran was noted to have a 
"diagnosis of osteopenia of the spine, femur, and joints."  
The VA examiner clarified that the diagnosis was "made on 
the base (sic) of a bone scan."  

A September 2002 physical evaluation from Mahmood F. Moosa, 
M.D., conveys that the veteran was diagnosed with severe 
osteopenia.  At a July 2003 VA examination for compensation 
purposes, the veteran was noted to have a history of 
osteopenia and soft bones.  The veteran was diagnosed with 
osteopenia.  

At an April 2004 VA examination for compensation purposes, 
the veteran was diagnosed with osteopenia.  The examiner 
clarified that:

[The veteran] has had a diagnosis of 
osteopenia by bone mineral density by 
scanning.  This is a systemic illness 
although the testing was done in the back 
and the hip.  This will involve all the 
bones in the body even though they were 
not tested.  Consequently, this is a 
systemic bone medical type problem.  

At an April 2005 VA examination for compensation purposes, 
the VA examiner clarified that:
1.  Osteopenia is a systemic disease that 
affects the bones generally and should be 
considered as a disease affecting all the 
bones.  

2.  The standard method of diagnosis for 
osteopenia is bone densitometry scans of 
the spine and hip.  Osteopenia found in 
these two areas is the standard for 
diagnosis of this systemic disease.  
There is no need to scan other bones.  

Chronic systemic osteopenia was objectively shown during 
active service and at the most recent VA examination for 
compensation purposes.  In the absence of any evidence to the 
contrary, the Board concludes that service connection is 
warranted for chronic systemic osteopenia.  


ORDER

Service connection for chronic systemic osteopenia is 
GRANTED.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


